DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action responsive to application 17141596 filed 1/5/2021.  Claims 1-10 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Kinnier on 6/3/2022.
The application has been amended as follows: 
IN THE CLAIMS:
1. A method of detecting flameout in a combustor of a turbine system, wherein the turbine system comprises [[a]] an axial compressor upstream of said combustor, [[and]] a first turbine downstream of said combustor, and a second turbine downstream of said first turbine, the method comprising the steps of: 
A) measuring a first angular acceleration of a first shaft of said first turbine, and measuring a second angular acceleration of a second shaft of [[a]] said second turbine
B) calculating a flameout indicator as a function of said first angular acceleration and said second angular acceleration, wherein said flameout indicator is calculated according to the formula: 
FO = - TNHA (WFMNSL_DMD/ P3) 
wherein FO is said flameout indicator, TNHA is equal to the product of said first angular acceleration and said second angular acceleration, WFMNSL_DMD is a fuel flow demanded by a current turbine system operating set point, and P3 is a discharge pressure of said axial compressor; 
C) carrying out a comparison between said flameout indicator and a threshold; 
D) determining said flameout indicator exceeds the threshold in the comparison at least once; and 
[[D)]] E) tripping said turbine system[[,]] in response to determining said flameout indicator exceeds at least once. 
2. The method of claim 1, wherein steps A, B, and C are cyclically repeated, and wherein determining said flameout indicator exceeds the threshold in the comparison at least once comprises determining said flameout indicator exceeds the threshold in the comparison more than once over a set of consecutive comparisons, wherein determining said flameout indicator exceeds the threshold in the comparison more than once over a set of consecutive comparisons 
3. The method of claim 1, further comprising calculating [[said]] the threshold during operation of [[the]] said turbine system. 
4. The method of claim 1, further comprising after step [[D]] E.
5.  - - CANCELED - - 
6. - - CANCELED - - 
7.  - - CANCELED - - 



8. A turbine system comprising: 
[[a]] an axial compressor[[,]]; 
a combustor downstream of said axial compressor[[,]]; 
a first turbine downstream of said combustor, said first turbine comprising a first shaft; 
a second turbine downstream of said first turbine, said second turbine comprising a second shaft, the first shaft of said first turbine being mechanically disconnected from the second shaft of said second turbine; 
[[an]] a first angular acceleration detector configured to measure a first angular acceleration of the first ; 
a second angular acceleration detector configured to measure a second angular acceleration of the second shaft of said second turbine; and
a digital signal processing unit in communication with the first angular acceleration detector and the second angular acceleration detector, the digital signal processing unit configured to:
A) receive said first angular acceleration of the first shaft of said first turbine from the first angular acceleration detector and receive said second angular acceleration of the second shaft of said second turbine from the second angular acceleration detector; 
B) calculate a flameout indicator as a function of said first angular acceleration and said second angular acceleration, wherein said flameout indicator is calculated according to the formula: 
FO = - TNHA (WFMNSL_DMD/ P3) 
wherein FO is said flameout indicator, TNHA is equal to the product of said first angular acceleration and said second angular acceleration, WFMNSL_DMD is a fuel flow demanded by a current turbine system operating set point, and P3 is a discharge pressure of said axial compressor; 
C) compare said flameout indicator with a threshold; and
D) trip said turbine system in response to said flameout indicator exceeding the threshold. 
9. The turbine system of claim [[14]] 8, further comprising: 
a pressure detector at axial compressor[[,]] and a temperature detector at either said first turbine or [[a]] said second turbine
10. The method of claim 1, wherein said flameout indicator exceeding the threshold in the comparison at least once indicates flameout.

Allowable Subject Matter
Claims 1-4 & 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 8, the prior art fails to teach, in combination with the other limitations of the respective claims, said flameout indicator is calculated according to the formula: FO = - TNHA (WFMNSL_DMD/ P3) wherein FO is said flameout indicator, TNHA is equal to the product of said first angular acceleration and said second angular acceleration, WFMNSL_DMD is a fuel flow demanded by a current turbine system operating set point, and P3 is a discharge pressure of said axial compressor.
The closest prior art is McKelvey 20040200206, Lucenko 5581995, Eick 7902999, and Zagranski 4454754.  McKelvey teaches a method and gas turbine system of detecting flameout (see following) in a combustor (Fig. 9, combustor 2) of a turbine system (Fig. 9), wherein the turbine system comprises a compressor (3) upstream said combustor and a turbine (1) downstream said combustor, the method comprising the steps of (or the controller configured to for claim 8): A) measuring a first angular acceleration of a first shaft of said first turbine (Fig. 10, elements 12/35, acceleration is calculated from rotational speed, so the angular acceleration is considered to be “measured” as it is determined from measured values), B) calculating a flameout indicator as a function of said first angular acceleration (flameout indicator is considered to be a vector of values for air/fuel ratio, temperature variation, and acceleration, all of which are required values for determining whether flameout has occurred in comparison/determination unit 36; para. [0064]), C) carrying out a comparison between said flameout indicator and a threshold (the threshold is considered to be a vector of reference values for the air/fuel ratio, temperature variation, and acceleration, which is compared against the vector of values functioning as the flameout indicator discussed above for step B; para. [0064]), andD) tripping said turbine system, in response to said flameout indicator exceeding the threshold in the comparison (once a flameout is detected, McKelvey shuts off fuel via emergency shut-down valve 4; para. [0064]).  McKelvey fails to expressly teach a second shaft of a second turbine downstream of the first turbine, and therefore also fails to expressly teach measuring a second angular acceleration of the second shaft.  Lucenko teaches, in a disclosure directed to a method and apparatus for detecting burner blowout (see Title), a dual-spool turbine system having a first turbine with a first shaft (shaft 29 connected to turbine 30) and a second turbine with a second shaft (power turbine 14 with shaft 44), the second turbine downstream from the first turbine (see Fig. 1).  Lucenko further teaches measuring an angular acceleration of the second shaft (acceleration is calculated from rotational speed, so the angular acceleration is considered to be “measured” as it is determined from measured values) and comparing the acceleration of the second shaft to a reference value (see Col. 7, ll. 10-18).  Lucenko further teaches that it was known to use either a single spool or a multiple spool engine (Col. 4, ll. 24-27).  Eick teaches monitoring a turbine system by determining the shaft speeds of multiple shafts of the turbine system (e.g. determining N1, associated with a fan, and determining N2, associated with the engine core; Col. 3, ll. 14-32) and using the multiple shaft speeds to determine that a flameout has occurred (Col. 3, ll. 47-67, Col. 4, ll. 1-2).  It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKelvey’s method such that (a) the turbine system includes a second shaft of a second turbine downstream of the first turbine, as taught by Lucenko, because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (a single-spool turbine system as taught by McKelvey versus the system with two turbines as claimed and as taught by Lucenko), b) the substituted components and their functions were known in the art (Lucenko, as discussed above, teaches that both single-spool and multiple-spool turbine systems were known to be effective for performing useful work), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (either the single-spool arrangement taught by McKelvey or the two-spool system taught by Lucenko could have been used to predictably result in the generation of power for the performance of useful work, as evidenced by Lucenko’s disclosure suggesting either arrangement for such purposes).  See MPEP 2143 I(B).  Furthermore, from the above, it would have been obvious to modify McKelvey in view of Lucenko’s method such that the shaft speeds of both the first and second shafts are measured, as taught by Eick, and the acceleration of each is determined from the speeds in order to (a) account for the rotational speed of each of the two shafts and compare all detected speeds to reference for determining whether a flameout has occurred (Eick; Col. 3, ll. 47-67, Col. 4, ll. 1-2), and (b) precisely determine the occurrence of a flameout using the acceleration which is negative as the rotational speed slows from a flameout (McKelvey; paras. [0065]-[0066]).  The proposed combination of McKelvey in view of Lucenko with Eick results in the flameout indicator being calculated as a function of both the first and second angular accelerations in view of McKelvey’s teaching of using the angular acceleration for determining the flameout, as discussed above.  Additionally, the two shafts in McKelvey in view of Lucenko further in view of Eick are not directly mechanically connected (i.e. they rotate independently).  Additionally, McKelvey teaches an embodiment which includes calculating the flameout indicator based on a pressure measured at an outlet of said compressor (Fig. 3B, CDP measurement from pressure sensor 20 used in first flameout determination unit 31).  McKelvey in view of Lucenko and further in view of Eick fails to teach, for the embodiment discussed for claim 1 above, the calculating at step B of said flameout indicator is based on a pressure measured at an outlet of said compressor.  Zagransky teaches an engine failure detector which uses acceleration to determine flameout (see NDOT signal generated from gas generator speed NG at element 24) and incorporates compressor discharge pressure CDP to modify whether any transient acceleration changes are considered flameout-related in the event of a surge (Col. 3, ll. 10-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McKelvey in view of Lucenko and further in view of Eick’s method such that said flameout indicator is calculated as a function of a pressure measured at an outlet of said compressor, as taught by Zagransky, in order to avoid an engine flameout warning during surge conditions (Zagransky; Col. 3, ll. 25-29).
Thus while the combination of McKelvey, Lucenko, Eick, and Zagransky teaches accounting for shaft speeds and compressor outlet pressure, the prior art fails to teach the flameout indicator being calculated according to the claimed formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/             Primary Examiner, Art Unit 3741